Case 2:21-cv-00069-RWS Document 1-3 Filed 03/31/21 Page 1 of 6




                   EXHIBIT C
3/26/2021              Case 2:21-cv-00069-RWS Document
                                                   WHOIS1-3
                                                         searchFiled
                                                               results 03/31/21 Page 2 of 6




  Search the WHOIS Database
     nubank.com                                                                               Search




       WHOIS search results
       Domain Name: NUBANK.COM
       Registry Domain ID: 224612_DOMAIN_COM-VRSN
       Registrar WHOIS Server: whois.networksolutions.com
       Registrar URL: http://networksolutions.com
       Updated Date: 2020-11-03T05:36:49Z
       Creation Date: 1997-04-23T04:00:00Z
       Registry Expiry Date: 2024-04-24T04:00:00Z
       Registrar: Network Solutions, LLC
       Registrar IANA ID: 2
       Registrar Abuse Contact Email: abuse@web.com
       Registrar Abuse Contact Phone: +1.8003337680
       Domain Status: clientTransf erProhibited https://icann.org/epp#clientTransf erProhibited
       Name Server: NS4.WIXDNS.NET
       Name Server: NS5.WIXDNS.NET
       DNSSEC: unsigned
       URL of the ICANN Whois Inaccuracy Complaint Form: https://www.icann.org/wicf /
       >>> Last update of whois database: 2021-03-26T16:10:56Z <<<
       For more inf ormation on Whois status codes, please visit https://icann.org/epp
       NOTICE: The expiration date displayed in this record is the date the
       registrar's sponsorship of the domain name registration in the registry is
       currently set to expire. This date does not necessarily reﬂect the expiration
       date of the domain name registrant's agreement with the sponsoring
       registrar. Users may consult the sponsoring registrar's Whois database to
       view the registrar's reported date of expiration f or this registration.
       TERMS OF USE: You are not authorized to access or query our Whois
       database through the use of electronic processes that are high-volume and
       automated except as reasonably necessary to register domain names or
       modif y existing registrations; the Data in VeriSign Global Registry
       Services' ("VeriSign") Whois database is provided by VeriSign f or                         Privacy - Terms



https://www.godaddy.com/whois/results.aspx?checkAvail=1&domain=www.nubank.com                                  1/5
3/26/2021              Case 2:21-cv-00069-RWS Document
                                                   WHOIS1-3
                                                         searchFiled
                                                               results 03/31/21 Page 3 of 6

       inf ormation purposes only, and to assist persons in obtaining inf ormation
       about or related to a domain name registration record. VeriSign does not
       guarantee its accuracy. By submitting a Whois query, you agree to abide
       by the f ollowing terms of use: You agree that you may use this Data only
       f or lawf ul purposes and that under no circumstances will you use this Data
       to: (1) allow, enable, or otherwise support the transmission of mass
       unsolicited, commercial advertising or solicitations via e-mail, telephone,
       or f acsimile; or (2) enable high volume, automated, electronic processes
       that apply to VeriSign (or its computer systems). The compilation,
       repackaging, dissemination or other use of this Data is expressly
       prohibited without the prior written consent of VeriSign. You agree not to
       use electronic processes that are automated and high-volume to access or
       query the Whois database except as reasonably necessary to register
       domain names or modif y existing registrations. VeriSign reserves the right
       to restrict your access to the Whois database in its sole discretion to ensure
       operational stability. VeriSign may restrict or terminate your access to the
       Whois database f or f ailure to abide by these terms of use. VeriSign
       reserves the right to modif y these terms at any time.
       The Registry database contains ONLY .COM, .NET, .EDU domains and
       Registrars.



        Want to buy this domain?
        Get it with our Domain Broker Service.

            Go




            Get our newsletter, join the community:
             Email Address


                                                                      SIGN UP



                                                                                              Privacy - Terms



https://www.godaddy.com/whois/results.aspx?checkAvail=1&domain=www.nubank.com                              2/5
3/26/2021              Case 2:21-cv-00069-RWS Document
                                                   WHOIS1-3
                                                         searchFiled
                                                               results 03/31/21 Page 4 of 6


            We love taking your call.




       About GoDaddy
       About Us
       Newsroom
       Investor Relations
       Careers
       Corporate Responsibility
       Trust Center
       Legal



       Help Center
       Help Center
       Community
       GoDaddy Blog
       Contact Us
       Report Abuse



       Resources
       Webmail
       WHOIS
       GoDaddy Mobile App
       ICANN Conﬁrmation
       Designers & Developers
                                                                                              Privacy - Terms



https://www.godaddy.com/whois/results.aspx?checkAvail=1&domain=www.nubank.com                              3/5
3/26/2021              Case 2:21-cv-00069-RWS Document
                                                   WHOIS1-3
                                                         searchFiled
                                                               results 03/31/21 Page 5 of 6

       Corporate Domains
       Redeem Code
       Product Catalog
       Site Map
       Videos



       Partner Programs
       Aliates
       Reseller Programs
       GoDaddy Pro



       Account
       My Products
       Renewals & Billing
       Create Account



       Shopping
       Domains
       Websites
       WordPress
       Hosting
       Web Security
       Email & Oce
       Phone Numbers
       Promos



                                                                                              Privacy - Terms



https://www.godaddy.com/whois/results.aspx?checkAvail=1&domain=www.nubank.com                              4/5
3/26/2021              Case 2:21-cv-00069-RWS Document
                                                   WHOIS1-3
                                                         searchFiled
                                                               results 03/31/21 Page 6 of 6




                                                     United States - English              USD




     Legal                           Privacy Policy                             Advertising Preferences     Cookies
                                                    Do not sell my personal information

                      Copyright © 1999 - 2020 GoDaddy Operating Company, LLC. All Rights Reserved.

    Use of this Site is subject to express terms of use. By using this site, you signify that you agree to be bound by
                                             these Universal Terms of Service.




                                                                                                              Privacy - Terms



https://www.godaddy.com/whois/results.aspx?checkAvail=1&domain=www.nubank.com                                              5/5
